IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-20-00252-CV

              IN THE ESTATE OF JULIA LOPEZ, DECEASED



                              From the County Court
                            McLennan County, Texas
                           Trial Court No. 20140322PR1


                           MEMORANDUM OPINION


      Appellant, Andrew Lopez, has filed a motion to dismiss his appeal in this matter.

See TEX. R. APP. P. 42.1(a)(1). Appellant states that he “no longer wishes to appeal this

matter and requests that the Court dismiss this case.” Dismissal of this appeal will not

prevent any other party from seeking relief to which it would otherwise be entitled.

Accordingly, the motion is granted, and this appeal is dismissed.

      We also note that appellant has not paid the filing fees for this appeal. Absent a

specific exemption, the Clerk of the Court must collect filing fees at the time a document

is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP. P., Order

Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007); see TEX. R. APP. P. 5; TEX.
GOV’T CODE ANN. §§ 51.207(b), 51.208, 51.941(a). Under these circumstances, we suspend

the rule and order the Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P.

2. The write-off of the fees from the accounts receivable of the Court in no way eliminates

or reduces the fees owed by appellant.




                                                  JOHN E. NEILL
                                                  Justice

Before Chief Justice Gray
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed October 14, 2020
[CV06]




In the Estate of Lopez                                                                  Page 2